Citation Nr: 1638231	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-02 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right shoulder disability, to include bursitis, arthrosis, impingement syndrome, and degenerative changes.

2. Entitlement to service connection for a left shoulder disability, to include arthrosis and a partial rotator cuff tear.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in September 2014. A transcript of the hearing is associated with the electronic claims file.

In January 2016 the Board remanded this matter for additional development and readjudication. However, as will be discussed further below, the Board remands this matter once again for development and readjudication by the RO.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current bilateral shoulder disabilities are the result of his service. At the September 2014 Travel Board hearing, the Veteran testified that he injured both shoulders during basic training, the same time he injured his now service-connected right elbow. Specifically, the Veteran testified that when he was in boot camp he was rappelling and had never done so before. See September 2014 Travel Board hearing transcript. He explained that he stopped in the rope quick enough that he slammed into the wall, bounced off of it, and slammed into it again for a second time. See id. He stated that he did not go to sick bay in boot camp because he was just trying to graduate. See id. However, the Veteran noted that his shoulders have hurt him since service and that once he got out of the military he went to the VA, they did x-rays, but nothing showed up until he went to an orthopedic surgeon who did an MRI and found tears in the Veteran's shoulders. See id. 

The Veteran also asserts that his bilateral shoulder disabilities are due to overuse during service, including carrying objects, pushups, and other tasks, all of which are consistent with his service. The Veteran's DD-214 indicates that he served as a supply administration and operations clerk for two years and seven months. 

As noted in the Board's September 2014 Remand, service treatment records are silent for any complaints of a shoulder injury, but service treatment records do reflect a complaint of a right elbow injury in March 1983, which is within the 13 week period following enlistment during which the Veteran states he was in basic training. The Veteran's January 1986 separation examination report is silent to a bilateral shoulder injury or disability, and included a normal clinical evaluation of the upper extremities. In addition, the Veteran reported that he did not have then nor had he ever had a "painful or 'trick' shoulder or elbow." 

In accordance with the September 2014 Remand directives, the Veteran was afforded a VA examination in February 2016. Although the medical history section of the examination report notes the Veteran's assertions as to his bilateral shoulder injury during boot camp, the Board does not find the examination opinions to be sufficiently supported by rationale. As for the left and right shoulder disabilities, the examiner opined that "the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness." The examiner provided the following rationale: the Veteran's medical records do not show an event, disease, or injury while active in the military; there is no evidence of a disability that began while active in the military or was caused by some event or experience while active in the military; and the claimed conditions were not established during the time that the veteran was active in the military.

However, a medical opinion based solely on the absence of documentation in the record or that does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of examination) is inadequate. Dalton v. Peake, 21 Vet. App. 23 (2007). As the Court held in Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), a medical opinion that "fails to discuss all the evidence which appears to support appellant's position," and was accepted by the VA, contributed to inadequate reasons or bases. Therefore, this issue must be remanded for an addendum opinion that contains a complete rationale to support the examiner's opinion.

On remand, the Board requests an addendum opinion that specifically considers the Veteran's September 2014 testimony and assertions. The Board finds the Veteran credible to testify as to both the events and symptoms in service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that the Veteran is competent to act as a historian as to his service and his report of his activities in service). 

Additionally, the Board is reminded that the absence of in-service evidence of a disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993). Instead, service connection may be granted where there is a current diagnosis, credible evidence of an in-service event or injury, and a sound basis upon which to attribute the post-service findings to the injury or event in service. See Hensley, 5 Vet. App. at 159; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Therefore, given the above evidence, the Board remands this matter for an addendum opinion concerning the nature and etiology of the Veteran's current left and right shoulder disabilities. On remand, the Board requests an addendum opinion that considers the Veteran's testimony together with his entire claims file, and is sufficiently supported by appropriate rationale.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any relevant updated VA  or private treatment records, should they exist. Ensure that all records are properly scanned and labeled in the Veterans Benefits Management System (VBMS)/Virtual VA.

2. After undertaking the development listed above to the extent possible, obtain an addendum opinion from the examiner who provided the February 2016 VA examination, or another appropriate medical physician if the examiner is unavailable. The claims file, to include the September 2015 Travel Board hearing transcript, must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the reviewer should answer the following questions:

(a) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's left shoulder disability, to include arthrosis and partial rotator cuff tear, was incurred in or is otherwise related to his active duty service?

(b) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right shoulder disability, to include bursitis, arthrosis, and impingement syndrome, was incurred in or is otherwise related to his active duty service?

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to the Veteran's lay statements regarding his injury during a basic training rappelling drill.

In rendering the requested opinion, in addition to a discussion of the service treatment records including the January 1986 separation examination report as described above, the examiner is instructed to specifically acknowledge the Veteran's testimony. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service. See Jandreau, 492 F.3d at 1377.

The examiner is reminded that a medical opinion based solely on the absence of documentation in the record or that does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of examination) is inadequate. Dalton v. Peake, 21 Vet. App. 23 (2007).

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claims. If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

